 598DECISIONSOF NATIONAL LABOR RELATIONS BOARDJ. Olson Machine Co., Inc.and International Brother-hood Of Teamsters,Chauffeurs,Warehousemenand Helpers Of America,Industrial Division, Local970, Petitioner.Case 18-RC-8758April 25, 1972DECISION AND DIRECTIONBY CHAIRMAN MILLER ANDMEMBERSKENNEDY ANDPENELLOPursuant to a Stipulation for Certification UponConsent Election approved by the Regional Directorfor Region 18 on September 15, 1971, an election bysecretballot was conducted in the above-entitled pro-ceeding on October 6, 1971, under the direction andsupervision of the Regional Director, among the em-ployees in the stipulated appropriate unit. Upon theconclusion of the election, a tally of ballots was fur-nished the parties in accordance with the NationalLabor Relations Board Rules and Regulations, Series8, as amended. The tally of ballots shows that of ap-proximately 40 eligible voters, 20 cast ballots for, and18 cast ballots against, the Petitioner. Two ballotswere challenged.Inasmuch as the challenged ballots were sufficientin number to affect the results of the election, theRegional Director conducted an investigation of thechallenges and thereafter, on November 30, 1971, is-sued and served upon the parties his Report and Rec-ommendation on Challenged Ballots. In his report,the Regional Director recommended that the chal-lenge to the ballot of Arthur Thole be sustained andthat the challenge to the ballot of David Norbeck beoverruled.The Employer filed timely exceptions to the Re-gional Director's report and a brief in support of itsexceptions, limited to the challenge to the ballot ofArthur Thole. Thereafter, the Petitioner filed a briefin answer to the Employer's exceptions and support-ing affidavits. The Employer then filed a documententitled Objections to Affidavits Submitted by Peti-tioner, accompanied by affidavits.Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claiming torepresent employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4. The parties stipulated, and we find, that the fol-lowing employees constitute a unit for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.:All production and maintenance employees atthe Employer's plant in Minneapolis, Minnesota,including the truck driver, shipping and receivingemployees, and working foreman in deburringand the night shift, excluding office clerical em-ployees,engineeringdepartment employees,guards, the working foreman in inspection, andsupervisors as defined in the Act.The Board has considered the Regional Director'sreport, the exceptions, and the briefs and herebyadopts the Regional Director's recommendationsonly to the extent consistent with our Decision herein.InThe Tribune Company,'we set forth a two-foldtest to be utilized in stipulated-unit cases such as theinstant case. The Board must first ascertain the par-ties' expressed intent with regard to the disputed em-ployee and then determine whether this intent isinconsistent with any statutory provision or estab-lished Board policy. Here, the language of the stipula-tion clearly provides for the inclusion of Thole, theonly working foreman in deburring. In his report,however, the Regional Director, citingTribune,con-cluded that "[w]hile Thole may not meet the defi-nition of a supervisor within the meaning of the Act.Thole's employment interests are more closelyallied with those of management than with the em-ployees in the unit and that his inclusion in the unitcontravenes well established Board policy." Based onthis rationale, the Regional Director recommendedthat the challenge to Thole's ballot be sustained.While we concur with the Regional Director's con-clusion that Thole is not a supervisor, we disagreewith his conclusion that Thole's employment interestsare closely allied with management. The facts showthat, prior to his employment with the Employer,Thole and the two sole stockholders of the Employerformed Micro, Inc., a corporation which specializedin polishing bullet molds. Micro discontinued its busi-ness in1969 due to a decline in defense spending andonly the corporate structure and some assets presentlyexist.Micro has sublet some equipment it used to theEmployer for a monthly rental of $250. We find noconflict of interest or any "alliance" with manage-ment growing out of this past history and one currentrental transaction which would preclude Thole's in-clusion, at this time, in the bargaining unit.Thole commenced his employment with the Em-ployer in November 1969 and the next spring becamea working foreman in deburring. Although he has fiveemployees under him, the record reveals that he actsas a leadman. He regularly attends meetings of man-' 190 NLRB No. 65.196 NLRB No. 89 J.OLSON MACHINE CO., INC.599agement and supervisors at which immediate produc-tion goals and priorities are determined.Even though Thole does attend this limited type ofproduction-orientedmanagement meeting, we aresatisfied, on the record as a whole, that he does notparticipate to any substantial degree in the formula-tion or effectuation of the Employer's general man-agement policies. We therefore find that his inclusionwithin the unit pursuant to the parties' stipulationdoes not violate any statutory provision or settledBoard policy, and we shall overrule the challenge tohis ballot .22 In the absence of exceptions thereto, the Boardadopts,pro forma,theRegional Director's recommendation that the challengeto the ballot ofDavid Norbeckbe overruled.Accordingly, we shall direct that the Regional Di-rector for Region 18 open and count the ballots castby Arthur Thole and David Norbeck and take suchfurther action as may be appropriate in the circum-stances.DIRECTIONIt is hereby directed that the Regional Director forRegion 18 shall, pursuant to the Rules and Regula-tions of the Board, within 10 days from the date of thisDirection, open and count the ballots of Arthur Tholeand David Norbeck and take such further action asmay be appropriate in the circumstances.